F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                       December 7, 2005
                      UNITED STATES COURT OF APPEALS

                                    TENTH CIRCUIT                        Clerk of Court


 WILLIAM D. McDONALD,

          Plaintiff - Appellant,
 v.
                                                        No. 05-6132
                                                   (D.C. No. 05-CV-63-H)
 MARSHA VAN HOUTTE, individual
                                                        (W.D. Okla.)
 and official capacity; and CHOCTAW
 POLICE DEPARTMENT,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.


      William D. McDonald appeals the dismissal of his 42 U.S.C. § 1983 claim

against Detective Marsha Van Houtte and the Choctaw Police Department. In

June 2002 McDonald’s wife, Caren McDonald, was arrested for shooting her

husband. William McDonald alleges that Van Houtte and the police department

unlawfully arrested and prosecuted his wife and violated her constitutional rights


      *
        The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
by failing to conduct an adequate investigation into the shooting. The district

court dismissed the case, finding that McDonald lacked standing. Because we

agree that McDonald does not establish that his wife is unable to present her

claims directly, we AFFIRM.

      We review a district court’s determination of standing de novo. Comm. to

Save the Rio Hondo v. Lucero, 102 F.3d 445, 447 (10th Cir. 1996). To bring a

claim in a federal court, a plaintiff must demonstrate that he has standing to

invoke the court’s jurisdiction. Lujan v. Defenders of Wildlife, 504 U.S. 555,

560 (1992). To establish standing, a party must show that he has suffered a

concrete and particular injury in fact, that there is a causal connection between

the injury and the defendant’s conduct, and that a decision in the plaintiff’s favor

is likely to redress the injury. Id. at 560-61.

      In general, a party “must assert his own legal rights and interests, and

cannot rest his claim to relief on the legal rights or interests of third parties.”

Kowalski v. Tesmer, 125 S. Ct. 564, 567 (2004) (quotation omitted). However,

when the standing requirements are otherwise met and the party who suffered the

actual harm is not able to assert her claim directly, a plaintiff with a close

relationship to that party may assert standing on behalf of the third party. Id.

      While McDonald clearly qualifies as having a close relationship with his

wife, he has presented no facts demonstrating that his wife is not able to assert


                                          -2-
her claims directly. The fact that she is imprisoned is not a bar to bringing a civil

rights claim. See, e.g., Searles v. Van Bebber, 251 F.3d 869 (10th Cir. 2001)

(prisoner successfully brought § 1983 claim).

      Because McDonald has not demonstrated that his wife is unable to assert

her own claims, he does not have standing to represent her claims himself. It

appears that McDonald’s wife is now barred from bringing a new § 1983 claim by

Oklahoma’s two-year statute of limitations. See Price v. Philpot, 420 F.3d 1158,

1162 (10th Cir. 2005) (holding that Oklahoma’s two-year statute of limitations

applies to § 1983 cases arising in that state).

      On appeal, McDonald alleges he suffered emotional distress and loss of

consortium due to his wife’s imprisonment. Because he did not raise this

argument below, we do not consider it here. See Tele-Communications, Inc. v.

Comm’r , 104 F.3d 1229, 1232-33 (10th Cir. 1997) (issues not raised before the

district court are waived).

      We therefore AFFIRM the district court’s decision to dismiss the case for

lack of standing.



                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge

                                          -3-
-4-